Only one question is presented by this proceeding in error, and that is whether the lease relied upon by plaintiffs is a valid lease under the acts of Congress and the decisions of this court based thereon.
It appears from the testimony preserved in the record, that on January 1, 1920, a man named Mitchell took a lease on the premises here involved for the years 1920 and 1921, and that in July, 1920, these instant plaintiffs took a lease upon the same premises for a period of three years, beginning January 1, 1922. It is stipulated between the parties that Sallie Thomas, nee Carr, the lessor, is a full-blood Creek Indian duly enrolled as such, and that the land in controversy is a part of her surplus allotment. That portion of the Act of Congress of May 27, 1908, here involved reads:
"That all lands other than homesteads allotted to members of the Five Civilized Tribes from which restrictions have not been removed may be leased by the allottee, if an adult, or by guardian or curator under proper order of the proper probate court, if a minor or incompetent, for a period not to exceed five years, without the privilege of renewal."
Plaintiffs concede that numerous decisions by this court have held, that under the foregoing provision a lease executed during the *Page 75 
existence of a prior valid lease upon the same premises is void where the unexpired term of the first lease, together with the term provided for in the second lease, exceeds the term of five years during which the allottee will be kept out of possession of the land. It is contended, however, by plaintiffs that these decisions are not controlling where, as in the instant case, the unexpired term of the first lease together with the full term of the second lease is less than five years. This contention of plaintiffs is thus expressed in their brief on page 13:
"In the case at bar the first lease was for two years, 1920 and 1921, and the allottee had three years of his option left to exercise. We contend that as long as the allottee does not extend the time longer than five years from the date of the first lease, that he can exercise his option as many times as he wants to."
Without going into a discussion of the numerous cases, in which this court has considered the foregoing provision of the Act of Congress of May 27, 1908, it is sufficient here to say, in answer to plaintiffs' contention above stated, that the holdings of this court do not appear to be based primarily upon the period of time covered by the two leases, where the later one is claimed to be an overlapping lease, but are based rather upon the right of the parties to contract with reference to the lands at a time when the lessor is excluded from possession by a valid and subsisting lease, where it is not made to appear that the second contract is made near the termination of the first contract, for a fair and reasonable rental, and in order to regulate the course of cultivation which is to be pursued during the ensuing year. In the case of Brown v. Van Pelt,64 Okla. 109, 166 P. 102, this court, in paragraph 4 of the syllabus, used this language.
"A lease executed on January 4, 1913, by a full-blood Creek Indian woman on her restricted surplus allotment to commence January 1, 1914, to run for a period of four years, where it is not shown that it was necessary to make the new lease at such time, in order to regulate the course of cultivation that was to be pursued the subsequent year, is void."
Other cases which have followed the Van Pelt Case are: Mullen v. Carter, 68 Okla. 207, 173 P. 512; Taylor v. Callahan,82 Okla. 67, 198 P. 487; Walker et al. v. Holmes, 91 Okla. 64,215 P. 1065; Simpson v. Hicks et al., 90 Okla. 207,216 P. 940; Yates et al. v. Jones, 92 Okla. 64, 217 P. 864.
In the instant case, the lease of plaintiffs was executed July 21, 1920, and filed for record July 22, 1920, to take effect January 1, 1922. The land involved, as shown by the testimony, was river bottom land, all in a state of cultivation and suitable for such crops as cotton, corn, and alfalfa. No reason is shown in the record why it was necessary in reference to this character of land to take a lease practically 18 months in advance of the expiration of the valid and subsisting lease then upon the land.
It being clearly apparent that the instant case is controlled by the decisions of this court in the cases above cited, it is concluded that the action of the trial court in sustaining the demurrer of defendants to the evidence of plaintiffs was correct, and that the judgment of the trial court dismissing the action with prejudice should be and is in all things affirmed.
By the Court: It is so ordered.